Citation Nr: 1027355	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-37 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus (DM).  

2.  Entitlement to an initial rating in excess of 30 percent from 
January 30, 2006, to February 4, 2009, and in excess of 50 
percent from February 5, 2009, forward, for service-connected 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968, 
and his decorations include the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
dated in August 2006 and June 2009.  In its August 2006 decision, 
the RO granted service connection for PTSD, assigning a 30 
percent disability rating effective January 30, 2006, and in its 
June 2009 decision, the RO increased the disability rating 
assigned for PTSD from 30 percent disabling to 50 percent 
disabling, effective February 5, 2009.  In March 2010, the 
Veteran and his wife testified at a video-teleconference hearing 
before the undersigned Acting Veteran's Law Judge.  


FINDINGS OF FACT

1.  At his March 2010 hearing, prior to the promulgation of a 
decision in this appeal, the Veteran requested that his claim on 
appeal for entitlement to an initial rating in excess of 10 
percent for DM be withdrawn. 

2.  Resolving all reasonable doubt in the Veteran's favor, since 
January 30, 2006, his PTSD has been productive of in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation; 
nearly continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively; impaired 
impulse control, such as unprovoked irritability with periods of 
violence; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and inability to establish 
and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.204 (2009).

2.  The criteria for an initial 70 percent evaluation for PTSD, 
effective January 30, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn on the record at a hearing or in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  In this case, the Veteran 
withdrew his appeal for entitlement to an initial rating in 
excess of 10 percent for DM on the record at his March 2010 
hearing, and hence, there remain no allegations of errors of fact 
or law for appellate consideration regarding this claim.  
Accordingly, the Board does not have jurisdiction to review this 
claim on appeal and it is dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.    

In this case, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided in March 2006 before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's 
service and VA treatment records and provided him with two VA 
examinations and a hearing.  There is no indication from the 
claims file that the Veteran has sought private treatment for his 
PTSD, and accordingly, no such records could be obtained.  The 
duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

III.  Increased Rating

The Veteran was initially granted service connection for PTSD in 
August 2006 and was assigned a 30 percent disability rating under 
DC 9411, effective January 30, 2006.  The Veteran disagrees with 
this assignment and contends that a higher rating is warranted.  
The Board notes that, subsequently, in a June 2009 rating 
decision, the RO increased the Veteran's disability rating for 
PTSD to 50 percent, effective February 5, 2009, the date of his 
VA examination.   

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  In this regard, 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Id. at 510. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, DC 
9411.  A 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood; anxiety and suspiciousness; weekly 
panic attacks; chronic sleep impairment; and mild memory loss, 
such as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; nearly continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting; and inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive list.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion of 
VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a 
Global Assessment of Functioning (GAF) scale, with scores ranging 
from zero to 100 percent, representing the psychological, social, 
and occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond to 
better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning "pretty well" and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 are assigned when there are moderate symptoms 
such as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994).  GAF 
scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission must be considered.  38 
C.F.R. § 4.126(a).  In addition, the evaluation must be based on 
all the evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including two VA examination reports, VA 
treatment records, the various statements of record, and a Board 
hearing transcript, indicates that the Veteran's PTSD 
symptomatology has warranted a 70 percent disability rating since 
January 30, 2006.   

In a January 2006 statement, the Veteran's wife reported that the 
Veteran was unresponsive, withdrawn, unsociable, restless, and 
depressed.  She indicated that the Veteran occasionally "wakes 
up screaming, kicking, and crying"; had slowly begun drinking 
more alcohol over the years; preferred to be alone; and had mood 
swings.  She also reported that he seemed to have lost hope and 
lacked confidence and courage.   

Additionally, in a January 2006 statement, the Veteran's friend 
reported that since the Veteran had returned from Vietnam, he had 
been quiet, less responsive, and more withdrawn.  

VA treatment records indicate that during a January 2006 mental 
health evaluation, the Veteran reported that he was having 
flashbacks from the war and had trouble sleeping.  The Veteran 
also stated that, since returning from Vietnam, he had been 
withdrawn and avoided crowds, social situations, friends, and 
family.  Additionally, he reported that he had been married 
twice, and stated that his psychological problems had caused 
problems in both marriages.  The doctor noted that the Veteran 
was almost tearful at times, and had an anxious affect and mood.  
The doctor also reported that the Veteran had thoughts of 
suicides without a plan, no psychosis, normal memory, and fair 
judgment and insight.  

The Veteran's VA treatment records indicate that, in February 
2006, the Veteran began attending a weekly PTSD supportive 
therapy group, which he has regularly attended since.  
Additionally, during a February 2006 mental health follow-up 
evaluation, the Veteran reported that he was sleeping better and 
that his mood had improved on his new medication, but that he was 
still having nightmares.  At that time, the doctor noted that the 
Veteran had a full range of affect and mood, no suicidal or 
homicidal ideation, no psychosis, normal memory, and improved 
judgment and insight.  

Later that month, the Veteran sought individual VA treatment for 
his PTSD.  The doctor noted that he appeared tearful and anxious, 
and had expressed a desire to clarify statements he made in an 
earlier group therapy session.  In this regard, the Veteran 
reported he had been attempting to convey his guilt regarding the 
way that some Vietnamese people had been buried, although he 
realized that he was not the one that had buried them.  

Subsequently, in an April 2006 statement, the Veteran reported 
that he continued to have nightmares that caused him to waken 
crying.  He also reported that he had been unable to adjust 
socially since his return from service, causing him to lose all 
of his childhood friends and to be a loner.  Finally, he 
indicated that his PTSD had resulted in difficulties in his first 
marriage, which had ultimately failed.  

In May 2006, the Veteran was provided with a formal VA 
psychiatric examination.  At the outset of the examination 
report, the examiner indicated that she had reviewed the 
Veteran's claims file.  The Veteran reported that, when he had 
returned from Vietnam, he had not wanted anything to do with his 
friends from before the war.  He further reported that he had no 
current friends and preferred to isolate himself, stating that he 
was not socially inclined to go anywhere.  Additionally, he 
stated that he had been married to his first wife for 22 years, 
but that they had divorced because he was verbally and physically 
abusive.  In regard to the Veteran's current marriage, the 
Veteran reported that he and his wife had been married for five 
years, and stated that while he was not physically abusive of 
her, he was verbally abusive.  In regard to his children, the 
Veteran reported that he had two children with his first wife and 
one out of wedlock, and indicated that he was cruel to all of his 
children (i.e., breaking their toys when he got upset).  The 
Veteran also reported that he drank alcohol and occasionally lost 
his temper while drinking, citing several arguments with his wife 
and a recent incident on New Year's Eve in which he exchanged 
blows with one of his son's friends over a sporting event.    

On examination, the Veteran was neatly groomed with adequate 
hygiene and alert and oriented in all spheres.  Additionally, the 
examiner reported that he had no memory loss, a varied affect, 
normal speech, no hallucinations or delusions, suicidal ideation 
without a plan or present intent (i.e., he thought he would be 
better off dead), and no impairment of thought process or 
communication.  Additionally, the examiner noted that the Veteran 
was capable of performing his basic activities of daily living, 
and was able to meet his family responsibilities and his work 
demands as a welder.  She also reported that the Veteran spent 
his day watching television and working in the flower garden, and 
that he avoided family gatherings.  Finally, she reported that he 
did "well on his job," as welding was a "one-person thing" 
that did not require him to have much contact with others.    

Regarding his current symptomatology, the examiner reported that 
the Veteran had re-experiencing of traumatic events, including 
frequent intrusive thoughts about Vietnam, such as thoughts of 
losing friends, being lost, and being involved in an ambush, and 
nightmares about three times a month.  She also noted that the 
Veteran had numbing and avoidance, including avoidance of 
thoughts, feelings, and conversations that reminded him of 
trauma; a loss of interest in activities; detachment from others; 
and avoidance of friends from before the war.  Finally, she noted 
that the Veteran had symptoms of hyperarousal, including 
insomnia, diminished concentration, extreme irritability, 
hypervigilance, an exaggerated startle response, and difficulty 
falling and staying asleep about seven times a month.  

Based on her examination of the Veteran, the examiner diagnosed 
him with moderate recurrent PTSD and assigned him a GAF score of 
55 to 60, stating that his GAF score corresponded with moderate 
social impairment, as evidenced by marital problems and social 
withdrawal, and psychiatric impairment, including trouble 
sleeping and intrusive thoughts.  The examiner went on to report 
that the Veteran had major depressive disorder, with a depressed 
mood approximately 50 percent of the time, feelings of 
hopelessness and pessimism regarding the future, low self esteem, 
anhedonia, low energy and fatigue, diminished concentration, 
indecisiveness, insomnia, feelings of worthlessness and guilt, 
and suicidal ideation.  Finally, the examiner reported that the 
Veteran's Beck test results were indicative of severe depressive 
symptoms and a diagnosis of PTSD.  

Thereafter, in a May 2007 statement, the Veteran reported that 
although he was undergoing group therapy and taking medication, 
he still had nightmares and difficulty sleeping; still thought 
about his experiences in the war; occasionally felt as though he 
was reliving his wartime experiences; had difficulty socializing 
and connecting with his children and grandchildren; and had 
problems with his wife.  

Similarly, in a December 2007 statement, the Veteran reported 
that, despite group therapy and medication, he continued to have 
nightmares and difficulty sleeping, was unable to socialize, was 
forgetful, and had difficulty concentrating on what he was doing.  
He also indicated that he still frequently thought about Vietnam 
and occasionally felt as though he was reliving his experiences 
there.  

At a PTSD screening in October 2008, the Veteran reported having 
extremely disturbing dreams of stressful experiences in the past, 
often feeling as though he was reliving a stressful experience, 
and becoming extremely upset when something reminded him of a 
stressful event.  The Veteran also reported that he avoided 
thinking or talking about stressful experiences, and avoided 
activities and situations that reminded him of stressful 
experiences.  The Veteran denied feelings of hopelessness or any 
suicidal ideation, but reported that he had lost interest in 
activities that he used to enjoy, had quite a bit of trouble 
falling and staying asleep, experienced difficulty concentrating, 
was often watchful and on guard, was unable to have loving 
feelings about those close to him, and was easily startled.  
Finally, the Veteran stated that he often felt jumpy, extremely 
distant and cut off from other people, moderately numb, and as if 
his future was somehow cut short. 

Subsequently, in February 2009, the Veteran was afforded another 
VA psychiatric examination.  At the outset, the examiner reported 
that she had reviewed the Veteran's claims file, noting that he 
had been undergoing VA group therapy for his PTSD and depression 
for the past two years, but that he was not currently undergoing 
individual psychotherapy.  The examiner also noted that the 
Veteran lived with his wife of nine years, and had three grown 
children that he only saw on holidays and was not close with.  
The Veteran reported that he had trouble with irritability and 
often lost his temper, which had affected his marriage and caused 
him to isolate at home.  The examiner also noted that the Veteran 
had no friends, although he did participate in a Veterans group, 
and enjoyed gardening and watching television, although he had 
lost interest in many other activities.  In this regard, the 
Veteran reported that he spent most of his time alone.  
Additionally, the examiner reported that the Veteran drank 
excessive amounts of alcohol on the weekend, and according to his 
wife, became angry when he drank.  

On examination, the Veteran was clean, appropriately dressed, and 
restless; and had a cooperative and attentive attitude, an 
appropriate affect, an anxious mood, no delusions or 
hallucinations, suicidal ideation without a plan, no homicidal 
ideation, only fair impulse control, and mildly impaired remote 
and recent memory (i.e., trouble remembering grandchildren's 
names).  The examiner reported that the Veteran also had sleep 
impairment, and as such, was only able to sleep a few hours a 
night with frequent awakenings, resulting in daytime fatigue.    

Regarding the Veteran's PTSD symptomatology, the examiner 
reported that the Veteran had persistent re-experiencing of 
traumatic events as evidenced by recurrent and intrusive 
distressing recollections of images, thoughts, and perceptions; 
recurrent distressing dreams; acting and feeling as if traumatic 
events were recurring; and intense psychological distress and 
reactivity to exposure to internal and external cues that 
symbolized or resembled an aspect of a traumatic event.  The 
examiner also reported that the Veteran persistently avoided 
stimuli associated with trauma, including making efforts to avoid 
thoughts, feelings, or conversations associated with the trauma; 
making efforts to avoid activities, places, or people that 
aroused recollections of the trauma; and having an inability to 
recall important aspects of the trauma.  Additionally, the 
examiner reported that the Veteran had a markedly diminished 
interest in significant activities, felt detached and estranged 
from others, had a sense of foreshortened future, and had a 
restricted range of affect, including being unable to have loving 
feelings.  Finally, the examiner noted that the Veteran had 
persistent symptoms of increased arousal, including difficulty 
falling and staying asleep, irritability and anger outbursts, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  

Regarding the Veteran's current depression symptomatology, which 
the examiner stated was secondary to his PTSD, the examiner 
reported that the Veteran felt sad most of the time, was hopeless 
about the future, and experienced crying spells.  The examiner 
also noted that the Veteran had diminished interest in, and 
feelings of, pleasure from previously enjoyed activities; 
suicidal thought with no current intent; crying spells; constant 
restlessness and agitation; difficulty concentrating and making 
decisions; feelings of worthlessness; difficulty sleeping; 
increased irritability; low energy and fatigue; and a decreased 
appetite.   Finally, the examiner reported that his depression 
symptoms were frequent and severe.  

Based on her examination of the Veteran, the examiner diagnosed 
the Veteran with PTSD, major depressive disorder, and alcohol 
abuse, and assigned him a GAF score of 50, noting that his 
condition was chronic and was unlikely to improve significantly.  
The examiner went on to report that the Veteran's Beck test 
results were indicative of severe PTSD and severe depression.  
She also reported that the Veteran had chronic, frequent, and 
severe symptoms of PTSD, noting that his irritability, anger 
outbursts, frequent re-experiencing symptoms, and social 
isolation caused problems in his relationships and at his job.  
In this regard, she stated that the Veteran's symptoms of PTSD 
and depression have significantly impaired his personal, social, 
and occupational functioning.  

Regarding changes in his functional status since the May 2006 
examination, the February 2009 examiner reported that his 
problems with concentration, memory, irritability, and emotional 
detachment had increased.  Additionally, she noted that the 
Veteran had been isolating more, such that he no longer went to 
movies or did things outside of the house that he used to do.  
Moreover, the Veteran reported that the situation at work was 
deteriorating insofar as his symptoms of decreased concentration 
and memory affected his ability to follow instructions, and his 
symptoms of irritability and anger led to problems on the job.  

Finally, at his March 2010 hearing, the Veteran reported that he 
had nightmares, recurrent dreams about Vietnam, flashbacks, 
difficulty enjoying social events, suicidal ideation, feelings of 
loneliness, difficulty concentrating, difficulty remembering what 
he was doing at work, and irritability at work and home that 
caused him to get into arguments easily.  The Veteran also 
reported that he did not have any friends, and that although he 
kept in contact with his three children, he did not have a good 
relationship with them.  

Based on a thorough review of all of the evidence of record, as 
outlined above, the Board finds that, since January 2006, the 
Veteran's total disability picture has most closely approximated 
the criteria for a 70 percent disability rating.  In reaching 
this determination, the Board finds it significant that the 
February 2009 VA examiner, who conducted a comprehensive 
assessment of the Veteran's psychiatric condition, diagnosed the 
Veteran with PTSD, major depressive disorder, and alcohol abuse, 
and estimated that his GAF score was 50, which as discussed 
above, is indicative of serious symptoms and/or serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job).  Further, the Veteran's 
symptomatology of persistent re-experiencing of traumatic events, 
recurrent distressing dreams; persistent avoidance of stimuli 
associated with trauma, markedly diminished interest in 
significant activities, feelings of detachment and estrangement 
from others, sense of foreshortened future, restricted range of 
affect, hyperarousal, difficulty sleeping, irritability, anger 
outbursts, difficulty concentrating, hypervigilance, exaggerated 
startle response, feelings of depression and sadness, constant 
restlessness, and feelings of worthlessness, correspond with a 
GAF score of 50.  

Although the Board acknowledges that the May 2006 VA examiner 
assigned the Veteran a GAF score of 55 to 60, which is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers), the Board finds the 
Veteran's demonstrated symptoms at that time to be more probative 
than the GAF score assignment.  In this regard, the Board points 
out that the May 2006 VA examiner reported that the Veteran's 
current symptomatology included frequent intrusive thoughts about 
Vietnam (i.e., of losing friends, being lost, and being involved 
in an ambush); nightmares approximately three times a month; 
numbing and avoidance thoughts, feelings, and conversations that 
reminded him of trauma; a loss of interest in activities; 
detachment from others; avoidance of friends from before the war; 
hyperarousal and insomnia; diminished concentration; extreme 
irritability; hypervigilance; an exaggerated startle response; 
marital problems and social withdrawal; feelings of hopelessness 
and pessimism regarding the future; low self esteem; anhedonia; 
diminished concentration; indecisiveness; and suicidal ideation.  
Moreover, the May 2006 VA examiner reported that the Veteran's 
Beck test results were indicative of severe depressive symptoms.  
Finally, the Board notes that throughout the duration of this 
appeal, the Veteran, his wife, and his friend, have consistently 
reported that the Veteran had nightmares, recurrent dreams about 
Vietnam, flashbacks, an inability to socialize, difficulty 
enjoying social events, suicidal ideation, feelings of 
loneliness, difficulty concentrating, difficulty remembering what 
he is doing at work, and irritability at work and home that 
caused him to get into arguments easily.  

As such, the Board finds that the Veteran's PTSD and major 
depressive disorder result in occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such as 
suicidal ideation; nearly continuous panic or depression 
affecting his ability to function independently, appropriately, 
and effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; difficulty in adapting to 
stressful circumstances, including work or a work-like setting; 
and inability to establish and maintain effective relationships, 
thereby warranting an initial 70 percent rating. 

The Board further finds, however, that the preponderance of the 
evidence is against a finding that the Veteran's PTSD and 
depressive disorder are productive of total occupational and 
social impairment.  In this regard, the Board finds it 
significant that he continues to be employed and that the medical 
evidence affirmatively shows that he does not suffer from gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living 
(i.e., maintenance of minimal personal hygiene), or 
disorientation to time or place.  Rather, the evidence of record 
shows that the Veteran has consistently been alert and oriented, 
clean and neatly groomed with adequate hygiene, appropriately 
dressed, communicative, and able to perform his activities of 
daily living.  Moreover, throughout this appeal, he has 
repeatedly denied having any hallucinations or delusions, and has 
been noted to have normal speech, no impairment of thought 
process or communication, and an appropriate affect and behavior.  
Additionally, while the Board notes that during VA treatment and 
at his VA examinations, the Veteran reported having suicidal 
ideation, the Board also points out that both the May 2006 and 
February 2009 VA examiners reported that he had no suicidal 
intent or plan and no homicidal ideation.  As such, the 
preponderance of the evidence shows that he is not in persistent 
danger of hurting himself or others.  Additionally, while the 
Board acknowledges that the Veteran was reported to have mildly 
impaired remote and recent memory (i.e., trouble remembering 
grandchildren's names) at his February 2009 VA examination, there 
is simply evidence of record indicating that he has memory loss 
of names of close relatives (i.e., his wife and children), his 
own occupation (i.e., welding), or his own name.  Moreover, 
during VA treatment and at his May 2006 VA examination, the 
Veteran was noted to have normal memory.  

Accordingly, considering all of the evidence of record, the Board 
finds that the Veteran's total disability picture most closely 
approximates the rating criteria for a 70 percent disability 
rating; however, because the Veteran does not demonstrate total 
occupational and social impairment, a 100 percent rating is not 
warranted. Therefore, an increased rating of 70 percent, and not 
higher, for PTSD is granted.  In reaching this determination, the 
Board has considered whether a staged rating is appropriate; 
however, in the present case, the evidence of record fails to 
reveal any distinct time periods during which the Veteran's PTSD 
symptomatology has significantly changed, and as such, the Board 
finds that a uniform evaluation is warranted.

IV.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to 
cause any impairment that is not already contemplated by the 
rating criteria and the Board finds that the rating criteria 
reasonably describe his disability.  For these reasons, referral 
for consideration of an extraschedular rating is not warranted in 
this case.  


ORDER

The claim for entitlement to an initial rating in excess of 10 
percent for DM is dismissed.

An initial 70 percent rating, but not greater, for PTSD, 
effective January 30, 2006, is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


